Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments found at pages 7-10 of Remarks dated 12/16/2020 are persuasive for placing the independent claims 1, 13 and 20 in condition for allowance. Dependent claims 3-12 and 15-19 are also allowed being dependent from claims 1 and 13.

	Regarding independent claims 1, 13 and 20, none of the cited arts in combination (i.e the claim as a whole) disclose or suggests “analyzing, by the processor, the input image to identify pixels associated with a first feature in the input image, wherein the input image comprises an image of a fingerprint, and wherein the pixels associated with the first feature comprise fingerprint valley pixels; performing, by the processor, a local binary pattern (LBP) analysis on the pixels associated with the first feature, which comprises computing, for a given pixel of the pixels associated with the first feature, an LBP value corresponding to intensity information of one or more neighboring pixels around the given pixel, wherein the intensity information indicates an average gray level of the one or more neighboring pixels around the given pixel; and 4Application No. 16/286,974Reply to Office Action determining, by the processor, whether the input image is a replica of the biometric based on results of performing the LBP analysis on the pixels associated with the first feature, wherein the LBP analysis is performed on less than all pixels in the input image.”, therefore claims 1, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669